Eager, J. (concurring).
I concur in the result, that is, in the reversal and vacating of the judgment of conviction and in the dismissal of the information as a matter of discretion. In doing so, however, I do not agree that the proceedings had upon the trial would have limited the People, as a matter of law, upon a retrial under the information, from recourse to evidence and pictures other than the particular pictures put in evidence.
Breitel, J. P., Rabin, McNally and Stevens, JJ., concur in Per Curiam opinion; Eager, J., concurs in memorandum.
Judgment of conviction unanimously reversed upon the law, and in the exercise of discretion the information dismissed.